DETAILED ACTION
	This final office action is in response to amendments filed on 12/16/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no. 10,658,841 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keates, US Patent Application Publication no. 2017/02718911, in view of Uyeki, US Patent Application Publication no. 2016/0075247.

Regarding claims 1, 11 and 16, Keates discloses an apparatus for managing a plurality of dispatchable electrical resources, the apparatus comprising a processor, memory in electronic communication with the processor, and directions stored in the memory, the directions being executable by the processor to: 
receive an electricity usage control instruction [switch circuit may include a multiplexor and control circuitry to control provision of power from a group of batteries to a voltage regulator, paragraph 0021]; 
determine a status characteristic for each of a plurality of dispatchable electrical resources [state of charge of each individual battery, paragraph 0023]; and 
divide the electricity usage control instruction into a plurality of electricity control instructions for the plurality of dispatchable electrical resources based on the status characteristics [the batteries provide power to the voltage regulator in turn in a round-robin format, paragraph 0021.  Durations of series of power pulses extracted from individual batteries may be increased or decreased in accordance with the state of charges of the individual batteries, paragraph 0023].
Keates discloses interleaving discharge of batteries in a hot-swap battery powered system.  Keates does not disclose that the batteries are configured to supply electrical power to a utility distribution grid and receive electrical power from the 
Regarding claims 2, 12 and 17, Keates further discloses that dividing the electricity usage control instructions comprises prioritizing dispatching a first set of the plurality of dispatchable electrical resources over a second set of the plurality of dispatchable electrical resources [the batteries provide power to the voltage regulator in turn in a round-robin format, paragraph 0021.  In other words, battery priority is shifted in a round-robin format].
Regarding claim 3, Keates further discloses that priority of the first and second sets is rotated over time [the batteries provide power to the voltage regulator in turn in a round-robin format, paragraph 0021.  In other words, battery priority is shifted in a round-robin format].
Regarding claim 4, Keates further discloses that priority is rotated based on the status characteristic, the status characteristic being selected from a group consisting of: 
Regarding claim 5, Keates further discloses that the first set is chronologically prioritized over the second set [the batteries provide power to the voltage regulator in turn in a round-robin format, paragraph 0021].
Regarding claim 6, Keates discloses that the voltage regulation circuit may include a power converter [boost, buck or boost-buck converter, paragraph 0022].  Keates further discloses that the batteries may be of different sizes and have different electrical characteristics in relation to another and the amount of time they provide power to the voltage regulator may be varied based on the relative sizes and electrical characteristics [paragraph 0029].  Keates does not explicitly disclose that the varying of the amount of time is based on resource efficiency profiles related to the batteries.  Examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention that the efficiency of power converters varies based on the voltage level provided to the power converters.  Therefore, the efficiency of the power converters vary for batteries of different sizes or electrical characteristics (and different output voltages).  Accordingly, it would have been obvious to one of ordinary skill in the art to prioritize use of a battery that allows for more efficient power converter operation.  
Regarding claim 7, Keates further discloses generating a time series projection of the status characteristics, wherein dividing the electricity usage control instruction 
Regarding claims 8, 13 and 18, Keates further discloses that the electricity usage control instruction is divided evenly among dispatchable electrical resources having status characteristics exceeding a threshold value [fully charged batteries will be connected to the voltage regulator for the same time duration, paragraph 0024].
Regarding claims 9, 14 and 19, Keates further discloses that the electricity usage control instruction is divided evenly among dispatchable electrical resources having status characteristics within a non-numeric category [fully charged batteries will be connected to the voltage regulator for the same time duration, paragraph 0024.  “Fully charged” is a non-numeric category].
Regarding claims 10, 15 and 20, Keates further discloses that the electricity usage control instruction is divided proportionally to the status characteristics of the plurality of dispatchable electrical resources [the amount of time a given battery may be switched to provide power to the voltage regulator may be increased or decreased based on the state of charge of the given battery, paragraph 0023].

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Keates was cited in the previous office action.